Filed 12/21/10 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2010 ND 241







In the Interest of Raymond J. Voisine 



-----------------------------



State of North Dakota, 		Petitioner and Appellee



v.



Raymond J. Voisine, 		Respondent and Appellant







No. 20100163







Appeal from the District Court of Sheridan County, South Central Judicial District, the Honorable Robert O. Wefald, Judge.



AFFIRMED.



Per Curiam.



Jonathan R. Byers, Assistant Attorney General, Office of Attorney General, 600 E. Boulevard Ave., Bismarck, N.D. 58505-0040, for petitioner and appellee.



Kent M. Morrow, P.O. Box 2155, Bismarck, N.D. 58502-2155, for respondent and appellant; submitted on brief.

In the Interest of Voisine

No. 20100163



Per Curiam.

[¶1]	Raymond J. Voisine appeals a district court order involuntarily committing him as a sexually dangerous individual.  On appeal, Voisine argues the State failed to prove, by clear and convincing evidence, he engaged in sexually predatory conduct or suffered from a sexual, personality, or other mental disorder or dysfunction.  The district court’s order is based on findings of fact that are not clearly erroneous, therefore, we affirm under N.D.R.App.P. 35.1(a)(2). 

[¶2]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner